If, as it appears here, the plaintiff was not guilty of any negligence proximately contributing to the causing of the injury complained of, there was no error in withdrawing from the consideration of the jury the pleas setting up contributory negligence. But where there is any negligence on the part of the plaintiff, trial courts should be careful; as the question of proximate cause is almost always a jury question. See Atl. Coast Line R. Co. v. Webb, 112 Fla. 449, 150 So. 741; Seaboard A.L.R. Co. v. Watson, 94 Fla. 571, 113 So. 716. "It is well settled that negligence, in order to render a person liable, need not be the sole cause of an injury. While mere concurrence of one's negligence with the proximate and efficient cause of the disaster will not create liability, he is liable if his negligence concurred with that of another, or with an Act of *Page 449 
God, or with an inanimate cause, and became a part of the direct and proximate cause, although not the sole cause. Causes are concurrent when they act contemporaneously to produce a given result. But if two distinct causes are successive and unrelated in their operation, they cannot be concurrent. One of them must be the proximate and the other the remote cause, and the law will regard the proximate as the efficient and responsible cause, disregarding the remote cause." 22 R.C.L. 128; Fla. E.C. Ry. Co. v. Wade, 56 Fla. 620, 43 So. 775; S.A.L.R. Co. v. Mullin, 70 Fla. 450, 70 So. 467, L.R.A. 1916 D 982, Ann. Cas. 1918A, 576; Benedict Pine Apple Co. v. A.C.L.R. Co., 55 Fla. 514, 46 So. 732, 20 L.R.A. (N.S.) 92; Starling v. Gainesville, 90 Fla. 613,106 So. 425. A.C.L.R. Co. v. Weir, 63 Fla. 69, 58 So. 641, 41 L.R.A. (N.S.) 307. Contributory negligence is such an act or omission on the part of a plaintiff, amounting to a want of ordinary care, as, concurring or co-operating with the negligent act of the defendant, is a proximate cause of the injury complained of. Plant Inv. Co. v. Cook, 74 Fed. 503, 505; 1 Beach on Cintributory Negligence, par. 7.